DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing module”, “sending module”, and “receiving module” in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11, 17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kim et al. (hereinafter referred to as “Kim”, US 2011/0280342).
As to claims 1 and 11, Kim teaches a data sending method and/or device (Figs. 2 and 3), comprising: performing, by a network device, transmit diversity preprocessing on one modulated symbol stream to obtain at least one transmit diversity spatial stream (Fig. 3, elements 320, 322, 332, and 334, paragraphs [0036]-[0038], [0061], and [0063]); performing, by the network device, precoder cycling on the at least one transmit 
	As to claims 7 and 17, Kim teaches a data receiving method and/or device (Figs. 2 and 4) comprising:  receiving, by a first terminal device (Figs. 2 and 4), at least one precoded data stream sent by a network device (paragraph [0008]), wherein the at least one precoded data stream is obtained by the network device by performing precoder cycling on at least one transmit diversity spatial stream (paragraphs [0061] and [0063]), the at least one transmit diversity stream is obtained by the network device by performing transmit diversity preprocessing based on one modulated symbol stream (Fig. 3, elements 320, 322, 332, and 334, paragraphs [0036]-[0038]), and each of the at least one transmit diversity spatial stream corresponds to at least two different precoding vectors (Figs. 3 and 5, paragraphs [0007], [0027], [0032], [0102], and [0105], 1 <= L <=T, where L is the number of streams (or layers) and T is the number of physical antennas, and precoding matrix W is a T by L precoding matrix (each element of said matrix is a vector), there is one stream that corresponds to two or more vectors of the precoding matrix when L=1); and demodulating, by the first terminal device, the at .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2, 8, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mayrench et al. (hereinafter referred to as “Mayrench”, US 9,596,017).
	As to claims 2 and 12, Kim does not teach performing, by a network device, transmit diversity preprocessing on one modulated symbol stream to obtain at least one transmit diversity spatial stream comprises: performing, by the network device, layer mapping on the modulated symbol stream to obtain at least one layer-mapping spatial layer; and performing, by the network device, a transmit diversity operation on the at least one layer-mapping spatial layer to obtain the at least one transmit diversity spatial stream.
	Mayrench further teaches performing, by a network device, transmit diversity preprocessing on one modulated symbol stream to obtain at least one transmit diversity spatial stream comprises: performing, by the network device (column 4, lines 51-62), layer mapping on the modulated symbol stream to obtain at least one layer-mapping spatial layer (Fig. 1, column 3, lines 45-57, column 7, lines 17-44); and performing, by the network device, a transmit diversity operation on the at least one layer-mapping spatial layer to obtain the at least one transmit diversity spatial stream (Fig. 2, controller 56, column 5, lines 53-59, column 7, table 1).
	It would have been obvious to one of ordinary skill in the art to perform , by a network device, transmit diversity preprocessing on one modulated symbol stream to obtain at least one transmit diversity spatial stream comprises: performing, by the network device, layer mapping on the modulated symbol stream to obtain at least one layer-mapping spatial layer; and performing, by the network device, a transmit diversity 
	As to claims 8 and 18, Kim further teaches demodulating, by the first terminal device, the at least one precoded data stream to obtain an estimated value of the modulated symbol stream (Fig. 4, MIMO detector and layer demapper), wherein the estimated value of the at least one layer-mapping layer corresponds to at least one layer-mapping layer obtained by the network device by performing layer mapping on the modulated symbol stream (Figs. 3 and 4, paragraphs [0051] and [0053]); and performing, by the first terminal device, inverse layer mapping on the estimated value of the at least one layer-mapping spatial layer to obtain the estimated value of the modulated symbol stream (Figs. 3 and 4, layer demapper, paragraph [0053]).
Kim does not expressly teach that the layer-mapping layer is a layer-mapping spatial layer.
Mayrench further teaches that the layer-mapping layer is a layer-mapping spatial layer Fig. 1, column 3, lines 45-57, column 7, lines 17-44).
It would have been obvious to one of ordinary skill in the art to demodulate , by the first terminal device, the at least one precoded data stream to obtain an estimated value of the modulated symbol stream comprises: obtaining, by the first terminal device, an estimated value of at least one layer-mapping spatial layer from the at least one precoded data stream through demodulation, wherein the estimated value of the at least one layer-mapping spatial layer corresponds to at least one layer-mapping spatial layer obtained by the network device by performing layer mapping on the modulated symbol .

Allowable Subject Matter
Claims 3-6, 9-10, 13-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nammi, US 2020/0162139, Fig. 5
Ko et al., US 2011/0149942, Figs. 2 and 7
Jia et al., US 2016/0087829, Fig. 6
Zhang, US 2015/0358061, Fig. 6
Gorokhov et al., US 2011/0149765, paragraphs [0031], [0045], and [0046]
Nam et al., US 2014/0254517, paragraphs [0208], [0209], and [0223]
Jiang et al., US 2019/0296819, paragraphs [0033], [0043], and [0059]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632